DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2015/0091127).
Re claim 16, Lee teaches a device (Figs. 17A-F) comprising:
a first fin (134T);
a second fin (138T);
a first insulating material (143) between the first fin and the second fin; and
a second insulating material (145) between the first fin and the second fin and over the first insulating material (143), wherein the first insulating material has a lower k-value than the second insulating material [142-147], and wherein an interface between the first insulating material (143) and the second insulating material (145) is concave (Fig. 17F) 
Re claim 17, Lee teaches the device of claim 16, wherein the first insulating material is free of any seams [140].
Re claim 18, Lee teaches the device of claim 16, wherein the first insulating material comprises a seam [140].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2015/0091127) in view of Singh et al. (2019/0157407).				Re claim 1, Lee teaches a method (Figs. 17A-F) comprising:			patterning a trench [140];								depositing a first insulating material (143) along sidewalls and a bottom surface of the trench using a conformal deposition process [140], wherein depositing the first insulating material (143) comprises forming a first seam ([140], “…a seam may exist in the first insulating film 143…”) between a first portion of the first insulating material on a first sidewall of the trench [140] and a second portion of the first insulating material on a second sidewall of the trench [140]; and
depositing a second insulating material (145) over the first insulating material (143) and in the trench using a conformal deposition process [145], wherein depositing the second insulating material comprises forming a second seam between a first portion of the second insulating material on the first sidewall of the trench and a second portion of the second insulating material on the second sidewall of the trench [145-148].
Lee does not explicitly teach etching the first insulating material below a top of the trench.
Singh teaches a method (Figs. 1-5) wherein trenches can be filled with insulating material, followed by CMP and etch-back processes [27]. 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee as taught by Singh since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.						Re claim 2, Lee in view of Singh teaches the method of claim 1, wherein etching the first insulating material comprises removing the first seam ([27], Singh).		Re claim 3, Lee in view of Singh teaches the method of claim 1, wherein after etching the first insulating material, a portion of the first seam remains ([27], Singh).
Re claim 4, Lee in view of Singh teaches the method of claim 1, wherein depositing the first insulating material further comprises defining a void along the first seam ([140], Lee).
Re claim 5, Lee in view of Singh teaches the method of claim 1, wherein the first insulating material has a lower k value than the second insulating material ([142-147], Lee). 
Claim(s) 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2015/0091127) in view of Singh et al. (2019/0157407).		Re claim 10, Lee teaches a method (Figs. 17A-F) comprising:
patterning a first trench and a second trench [140], wherein the first trench is wider than the second trench;
depositing a first material (143) in the first trench and the second trench [143]; and
depositing a second material (145) over the first material (143) in the first trench and the second trench, wherein depositing the second material forms a first seam in the first trench and a second seam in the second trench [140-148], and wherein the second seam extends lower than the first seam.
Lee does not explicitly teach etching the first material in the first trench and the second trench.											Singh teaches a method (Figs. 1-5) wherein trenches can be filled with insulating material, followed by CMP and etch-back processes [27]. 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Lee as taught by Singh since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.	
Re claim 13, Lee in view of Singh teaches the method of claim 10, wherein etching the first material comprises removing a seam of the first material ([27], Singh).
Re claim 15, Lee in view of Singh teaches the method of claim 14, wherein etching the second material removes the first seam and the second seam ([27], Singh).
Allowable Subject Matter
Claims 6-9, 11-12, 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 6, Lee in view of Singh teaches the method of claim 5, 			yet remains explicitly silent to wherein the second insulating material comprises a metal oxide or a metal nitride.
Re claim 7, Lee in view of Singh teaches the method of claim 1 			yet remains explicitly silent to further comprising: etching the second insulating material below the top of the trench; and depositing a third insulating material over the second insulating material and in the trench using a conformal deposition process, wherein depositing the third insulating material comprises forming a third seam between a first portion of the third insulating material on the first sidewall of the trench and a second portion of the third insulating material on the second sidewall of the trench.
Claim 8 is objected to for at least depending from objected claim 7.
Claim 9 is objected to for at least depending from objected claim 8.
Re claim 11, Lee in view of Singh teaches the method of claim 10, 			yet remains explicitly silent to wherein the first material is an insulating material comprising SixOyCzNw, wherein x, y, z, and w are each numbers greater than or equal to zero.
 	Re claim 12, Lee in view of Singh teaches the method of claim 10, 			yet remains explicitly silent to wherein the second material comprises a metal oxide or a metal nitride.
Re claim 14, Lee in view of Singh teaches the method of claim 10 			yet remains explicitly silent to further comprising: etching the second material in the first trench and the second trench; and depositing a third material over the second material in the first trench and the second trench, wherein depositing the third material forms a third seam in the first trench and a fourth seam in the second trench, and wherein the fourth seam extends lower than the third seam.
Re claim 19, Lee teaches the device of claim 16, 					yet remains explicitly silent to further comprising a third fin on an opposite side of the first fin as the second fin, wherein the first insulating material and the second insulating material are further disposed between the third fin and the first fin, and wherein the second insulating material further comprises: a third seam between the first fin and the second fin; and a fourth seam between the first fin and the third fin, wherein the fourth seam extends lower than the third seam.
Claim 20 is objected to for at least depending from objected claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        6/21/22